DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 07 March 2022. In view of this communication, claims 1, 3-6, 8-13, and 15-19 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the Applicant’s first and second arguments, Applicant’s arguments, see pages 2 and 3 of the Remarks filed 07 March 2022, with respect to claims 2 and 7 have been fully considered and are persuasive.  The rejection under 35 USC §102 of claims 2 and 7 has been withdrawn. 
The rejection under 35 USC §102 of claims 2 and 7 erroneously cited two different element numbers from the reference to anticipate each of the first and third conductive layers. However, these arguments and the grounds of rejection thereof are moot in view of the Applicant’s amendments to claim 1 and Applicant’s cancelation of claims 2 and 7. In response to the Applicant’s amendments, this Office Action will provide a corrected rejection under 35 USC §102 of claim 1.
Regarding the Applicant’s third argument, Applicant’s arguments, see pages 3 and 4 of the Remarks filed 07 March 2022, with respect to claim 7 have been fully considered and are persuasive.  The rejection under 35 USC §102 of claims 2 and 7 has been withdrawn.
As in the rejections discussed above, the rejection under 35 USC §102 of claim 7 erroneously cited the incorrect element numbers from the reference to anticipate the cross section of the side wall of the groove. However, these arguments and the grounds of rejection thereof are moot in view of the Applicant’s amendments to claim 1 and Applicant’s cancelation of claims 2 and 7. In response to the Applicant’s amendments, this Office Action provides a new rejection under 35 USC §102 of claim 1.
Regarding the Applicant’s fourth argument, Applicant’s argument, see pages 4 and 5 of the Remarks filed 07 March 2022, with respect to claim 1 has been fully considered and is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsai et al. (US 9549468 B1), hereinafter referred to as Tsai et al.
Regarding claim 1, Tsai et al. teaches a printed circuit board (PCB) (100), comprising (Tsai et al. Fig. 1; paragraph 10: semiconductor module 100 is analogous to a printed circuit board)
A PCB body (10), a first surface of the PCB body being provided with a groove (24); and (Tsai et al. Fig. 1; paragraph 10: semiconductor module 100 has substrate 10; paragraph 30: semiconductor module has cavity 24)
A PCB element (20) comprising a connection terminal (21), a part of the PCB element (20) being arranged within the groove (24), the connection terminal (21) comprising a first portion arranged within the groove (24) and a second portion arranged outside the groove (24), and the first portion being electrically connected (123) to conductive layers (18) in the PCB body (Tsai et al. Fig. 1, paragraph 30: electrical component 20; paragraph 30: electrical component 20 is disposed in the cavity 24; paragraph 30: when mounted in the cavity 24, a top surface of the electrical component 20 is higher than the upper solder mask 34; component 20 has electrodes 21; paragraph 30: electrical component 20 is disposed in the cavity 24 and is electrically connected to the second patterned conductive layer 18 through electrical contacts 123)

    PNG
    media_image1.png
    362
    521
    media_image1.png
    Greyscale

Tsai et al. Fig. 1
wherein the PCB body (10) comprises a plurality of conductive layers, (Tsai et al. Fig. 1, paragraph 10: substrate comprises a first, second, and third patterned conductive layer)
a dielectric layer (12) is arranged between two adjacent conductive layers (12, 38), (Tsai et al. Fig. 1, paragraph 48: Conductive layer 18 formed on dielectric layer 12 and conductive layer 38 formed on dielectric structure 36 with dielectric 36)
a layer (32) adjacent to the first surface (141) of the PCB body (10) is a first conductive layer, (Tsai et al. Fig. 1, paragraph 25: 32 is an uppermost patterned conductive layer adjacent the top surface of the substrate 10)
a layer adjacent (36) to a second surface (122) of the PCB body (10) is a second conductive layer, (Tsai et al. Fig. 1, paragraph 25: 36 is a lowermost patterned conductive layer adjacent the bottom surface of the substrate 10)
(Tsai et al. Fig. 1, paragraphs 26 and 29: uppermost surface 141 and lowermost surface 122 are opposite)
wherein the PCB body (10) comprises a conductive structure (Fig. 1, 22) and the groove (24) is formed in the conductive structure
Wherein the conductive structure comprises a part of the first conductive layer (32) and (Tsai et al. Fig. 1, annotated below)

    PNG
    media_image2.png
    462
    642
    media_image2.png
    Greyscale

Tsai et al. Figure 1 (Annotated)
A conductive material filled between the part of the first conductive layer (32) and a part of a third conductive layer (123), and (Tsai et al. paragraph 29: conductive layer 32 is electrically connected to the second patterned conductive layer 18 by vias in layers 19, 30, etc.)
The third conductive layer (123) is arranged adjacent to the first conductive layer (32) or spaced apart from the first conductive layer by a predetermined quantity of conductive layers (Tsai et al. Fig. 1)
The part of the third conductive layer (123) forms the bottom surface of the groove (24)
A dielectric portion (12) is formed in the middle of the bottom surface (Fig 1, the dielectric material of layer 12 between conductive pads 123)
(Tsai et al. Fig. 1, the conductive pads 123 are separated by a portion of the first dielectric structure 12)
A cross section of the conductive structure (Fig 1, 22) forms the side wall of the groove (24) (Tsai et al. paragraph 27: through holes 142, 261, and 281 define a cavity 24; 261 and 281 are holes in the dielectric structure; paragraph 24: positioning structure 22 includes a conductive material, exposed through the through hole 143; see annotated Fig. 1 from Tsai et al. above)
Regarding claim 4, Tsai et al. teaches the PCB according to claim 1 (see above), wherein a side wall of the groove (24) consists of a cross section of at least one conductive layer (16) and a cross section of at least one dielectric layer (261, 281) (Tsai et al. Fig. 1; paragraph 27: through holes 142, 261, and 281 define a cavity 24; 261 and 281 are holes in the dielectric structure; paragraph 24: positioning structure 22 includes a conductive material, exposed through the through hole 143; paragraph 24: positioning structure 22 is part of conductive layer 16)
A bottom surface of the groove (24) is a conductive layer (123)
A dielectric portion (12) is formed in the middle of the bottom surface (The dielectric material between the conductive
And a conductive portion (123) is formed at two ends of the bottom surface 
Regarding claim 10, Tsai et al. teaches the PCB according to claim 1 (see above), wherein the PCB element (20) comprises two connection terminals (21) arranged opposite to each other, (Fig. 1, paragraph 30: two electrodes 21 connected to respective electrical contacts on element 20)
Each of the two connection terminals (21) comprises a first portion arranged within the groove (24), (Fig. 1, paragraph 30: two electrodes 21 connected to respective electrical contacts 123 on conductive layer 18 in cavity 24)
First portions of the connection terminals (21) are electrically connected (123) to the conductive layers in the PCB body, (Fig. 1, paragraph 30: two electrodes 21 connected to respective electrical contacts 123 on conductive layer 18 in cavity 24)
Fig. 1, paragraph 22: conductive traces 183 disposed on second surface 122 positioned between electrical contacts 123; solder 23 on electrical contact 123 will not flow to an adjacent conductive trace 183, traces 183 are separated)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Ko et al.(U.S. Pat. Pub. No. 2016/0219712), hereinafter referred to as Ko et al.
Regarding claim 3, Tsai et al. teaches the PCB of claim 1 (see above). However, Tsai et al. does not teach the second portion of the connection terminal is connected to the first conductive layer through a conductive member.
Ko et al. does teach the second portion of the connection terminal (
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connections of Ko et al. with the terminals of Tsai et al. because such connections would allow for the component to have a more direct connection to the desired conductive layer.
Regarding claim 5, Tsai et al. discloses the PCB of according to claim 4 (see above), wherein the first portion of the connection terminal is connected to the conductive portion at the bottom of the groove. (Tsai et al. Fig. 1, paragraph 30: electrical component 20 is disposed in the cavity 24 and is electrically connected to the second conductive layer 18 through the electrical contacts 123 and electrodes 21)
However, Tsai et al. does not teach the first portion of the connection terminal is connected to a cross section of the first conductive layer. Ko et al. does teach the first portion of the connection terminal (14) is connected to a cross section of the first conductive layer (Fig 8c, the lower terminal 161 on the side of the component 160)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bottom surface connections of Tsai et al. with the side wall connections of Ko et al. because the side wall connections of Ko et al. allows for the component to have a more direct connection to the desired conductive layer.
Regarding claim 6, Tsai et al. as modified by Ko et al. teaches the PCB according to claim 5 (see above), wherein the first portion of the connection terminal (21) is connected to the conductive portion (123) at the bottom surface (123) of the groove (24) through a conductive member (23). (Tsai et al. Fig. 1, paragraph 30: electrical component 20 is disposed in the cavity 24 and is electrically connected to the second patterned conductive layer 18 through electrical contacts 123; solder balls connect the terminals 21 to the contacts 123)
Regarding claim 8, Tsai et al. as modified by Ko et al. teaches the PCB according to claim 1 (see above), wherein the first portion of the connection terminal is connected to the side wall of the groove through a conductive member and 
Connected to the conductive portion (123) at the bottom surface (18) of the groove (24) through the conductive member (23) (Tsai et al. Fig. 1, paragraph 30: electrical component 20 is disposed in the cavity 24 and is electrically connected to the second patterned conductive layer 18 through the electrical contacts 123 and electrodes 21)
Regarding claim 9, Tsai et al. as modified by Ko et al. teaches the PCB according to claim 3, wherein the conductive member (Fig 8c, 140) is a solder. (para 0063)
Regarding claim 18, Tsai et al. as modified by Ko et al. teaches the PCB according to claim 6, wherein the conductive member (Fig 8c, 140) is a solder. (para 0063)
Regarding claim 19, Tsai et al. as modified by Ko et al. teaches the PCB according to claim 8, wherein the conductive member (Fig 8c, 140) is a solder. (para 0063)
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. and Ko et al., in further view of Gottwald et al. (CN 105164798 A), hereinafter referred to as Gottwald et al.
Regarding claim 11, Tsai et al. teaches a method of manufacturing a printed circuit board (PCB), comprising: (Tsai et al. Fig. 1, paragraph 36: Figs. 6A-6J illustrate a method for manufacturing a semiconductor module)
	Forming a groove (24) in a PCB body (10); and (Tsai et al. Figs. 6A-6J, paragraph 42: a portion of the second substrate is removed to form a through hole 56; paragraph 43: cavity 24 is defined by the through hole 56)
	Arranging a PCB element (20) within the groove (24), so that a part of the PCB element (20) is arranged within the groove (24), (Tsai et al. Figs. 6A-6J, paragraph 50: an electrical component 20 is disposed in cavity 24 of the semiconductor substrate 10)
	Wherein a connection terminal (21) of the PCB element (20) comprises a first portion arranged within the groove (24) and a second portion arranged outside the groove (24) , and the first portion is electrically connected (123) to conductive layers in the PCB body (Tsai et al. Figs. 6A-6J, paragraph 30: two electrodes 21 connected to respective electrical contacts 123 on conductive layer 18 in cavity 24; paragraph 30: when mounted in the cavity 24, a top surface of the electrical component 20 is higher than the upper solder mask 34; component 20 has electrodes 21)
Wherein the forming the groove in the PCB body comprises forming a groove (56) in a conductive structure. (Tsai et al. Fig. 6D: after formation of layers and vias, a portion of substrate is removed to form through hole 56 in which the element 24 will be placed)
Tsai et al. does not teach forming a blind hole in the PCB body and filling a conductive material in the blind hole. Gottwald et al. does teach forming a blind hole in the PCB body comprising a plurality of conductive layers to enable a first conductive layer to be connected to a third conductive layer (22), (Gottwald et al. Fig. 7: blind holes 20 are formed in conductive layers 10, 22 to connect to surface of element 14 which is in conductive layer 16)
the first conductive layer (10) being a conductive layer arranged adjacent to a first surface of the PCB body, (Gottwald et al. Fig. 7; page 5, last paragraph: layers 10, 22 are on the surface of the PCB)
the third conductive layer (123) being a conductive layer arranged adjacent to the first conductive layer (10) or spaced apart from the first conductive layer by a predetermined quantity of conductive layers, (Gottwald et al. Fig. 7; pg. 5, paragraph 5: the conductive layers 10 and 22 are separated by conductive layer 16)
Filling a conductive material in the blind hole (28), so that a predetermined portion of the first conductive layer (10) and the conductive material in the blind hole (28) forms a conductive structure, the predetermined portion being a portion of the first conductive layer corresponding to the blind hole (Gottwald et al. Fig. 7; pg.6, first paragraph: blind hole 28 filled with conductive material such as copper to connect a contact element on the device 14 to surface elements in layers 10 and 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace some vias of Tsai et al. with the blind holes of Gottwald et al. to allow for connections that do not go all the way through the substrate as they do in primary reference which would enable components to be entirely embedded in the substrate (Gottwald et al. pg. 5, last paragraph)
Regarding claim 12, Tsai et al. teaches the method according to claim 11 (see above), wherein the forming the groove (54) in the PCB body comprises forming, through a laser beam, the groove (54) in a first surface of the PCB body acquired after lines and via-holes have been formed (Tsai et al. Fig. 6D, paragraph 42: a portion of the second sub-substrate 54 is removed by a laser beam so as to form a through hole 56; this occurs after the step of Figs. 6A-6C, wherein patterned conductive layers have already been disposed)
Regarding claim 13, Tsai et al. teaches the method according to claim 11 (see above), wherein the forming the groove (54) in the PCB body comprises forming the groove (54) in the PCB body comprising a plurality of conductive layers, (Tsai et al. Fig. 6D, paragraph 42: a portion of the second sub-substrate 54 is removed by a laser beam so as to form a through hole 56; this occurs after the step of Figs. 6A-6C, wherein patterned conductive layers have already been disposed)
so that a cross section of at least one conductive layer (22) and a cross section of at least one dielectric layer of the PCB body form an inner wall of the groove (56) (Tsai et al. Fig. 6D: the positioning structure 22 is exposed in the through hole 56; paragraph 24: positioning structure 22 includes a conductive material, exposed through the through hole 143)
and one conductive layer forms a bottom surface of the groove (56), (Tsai et al. paragraph 49: metal layer 181 and electrical contacts 123 are the bottom surface of the hole 56)
wherein a dielectric portion (12) is formed in the middle of the bottom surface (18), and a conductive portion is formed at two ends of the bottom surface (18) (Tsai et al. paragraph 48: dielectric structure 12 covers conductive layer 18 to prevent short circuits)
Regarding claim 15, Tsai et al. teaches the method according to claim 11, wherein prior to arranging the PCB element within the groove, the method further comprises applying a solder within the groove at a position where the connection terminal is to be connected to the conductive layer through a stencil printing or a spraying process (Tsai et al. paragraph 36: (step 6A) one or more electrical contacts 123 are formed on the first metal layer 181 before the PCB element is arranged in step 6J; paragraph 50: solder may be disposed between the electrical component 20 and the electrical contacts 123)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. and Ko et al., in further view of Johnson, Jr. et al. (JP H10303039 A), hereinafter referred to as Johnson, Jr. et al.
Regarding claim 16, Tsai et al. as modified by Ko et al. teaches the method of claim 11 (see above), wherein arranging a PCB element within the groove comprises:
	Enabling the second portion of the connection terminal (140) of the PCB element (160) to be connected to the first conductive layer adjacent to a first surface of the PCB body (120) through a conductive member (161) (Ko et al. Fig 8c, the upper terminal 161 connects component 160 to a first surface 120 through conductive member 140)
	However, Tsai et al. as modified by Ko et al. does not teach arranging the PCB element in the groove through a laminator and enabling the PCB body and the PCB element to move through a reflow oven, so as to enable the PCB element to be connected to the PCB body through welding. Johnson, Jr. et al. does teach arranging the PCB element in the groove through a laminator and (Johnson, Jr. et al, paragraph 10: by laminating the transformer in the printed circuit board, the mountable area of the variable PCB can be secured)
enabling the PCB body and the PCB element to move through a reflow oven, so as to enable the PCB element to be connected to the PCB body through welding (Johnson, Jr. et al: reflow of the solder mechanically and electrically connects transformer to the PCB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the connections of Tsai et al. as modified by Ko et al. with the steps disclosed by Johnson, Jr. because lamination and reflow soldering enable mechanical and electrical connections without housing or additional fasteners (Johnson, Jr., pg. 4, third paragraph).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. and Ko et al., in further view of Vatanparast et al. (US 20060248713 A1), hereinafter referred to as Vatanparast et al.
Regarding claim 17, Vatanparast et al. teaches a mobile terminal with a PCB. (Vatanparast et al. paragraph 3: mobile terminals generally comprise…one or more circuit boards)
Vatanparast et al. does not teach the PCB according to claim 1. Tsai et al. does teach the PCB according to claim 1 (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Vatanparast et al. with the PCB of claim 1 as taught by Tsai et al. because the PCB of claim 1 as taught by Tsai et al has a smaller volume which allows for the weight of the package to be reduced (See Tsai et al. pg. 1, “Background”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847